UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6883



TIM H. GILMORE, a/k/a Tim Henry Gilmore, a/k/a
Henry Tim Gilmore,

                                              Plaintiff - Appellant,

          versus


MELISSA A. INZERILLO,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-05-1106-2)


Submitted:   November 22, 2005            Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tim H. Gilmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tim   H.   Gilmore     appeals      the    district   court’s    order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district    court     referred   this    case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                The magistrate judge

recommended that relief be denied and advised Gilmore that failure

to file timely objections to this recommendation could waive

appellate   review     of    a   district      court    order   based   upon   the

recommendation.     Despite this warning, Gilmore failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).             Gilmore has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 2 -